Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (PG Pub 2017/0148777 A1) and Lin (PG Pub 2019/0214257 A1).
Regarding claim 1, Bono teaches a method comprising:  2performing p-side processing of a first component, wherein the first component 3comprises a semiconductor layer stack including an n-side semiconductor layer (41, figs. 5d-5h), an active light 4emitting layer (43), and a p-side semiconductor layer (42, paragraph [0101]), and the p-side processing is performed from a 5direction adjacent (fig. 5g) to a surface of the p-side semiconductor layer that is opposite to the active 6light emitting layer; 7aligning the first component with a second component by aligning first contacts (14, fig. 5g) of the 8first component with second contacts (22) of the second component; and 9subsequently (paragraph [0106]) performing hybrid bonding of the first component to the second component 10by: 11performing dielectric bonding of a first dielectric material of the first 12component with a second dielectric material of the second component (paragraph [0106]) at a first 13temperature (inherent), and 14performing metal bonding of the first contacts of the first 15component with the second contacts of the second component by annealing the 16first contacts and the second contacts (paragraph [0106]) at a second temperature (inherent).
Bono does not teach the metal bonding is subsequently to the dielectric bonding.  Bono does not tea17ch the second temperature is higher than the first temperature.  
In the same field of endeavor, Lin teaches performing hybrid bonding of the first component to the second component 10by (wafer to wafer, paragraph [0043]): 11performing dielectric bonding of a first dielectric material of the first 12component with a second dielectric material of the second component (paragraph [0043]) at a first 13temperature  (room temperature, claim 9 of Lin), and subsequently 14performing metal bonding of the first contacts of the first 15component with the second contacts of the second component 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the metal bonding subsequent to the dielectric bonding and to make the second temperature higher than the first temperature, for the benefit of improving bonding strength.
Regarding claim 12, Bono teaches the method of claim 1, wherein the p-side processing comprises forming a 2plurality of mesa shapes within the n-side semiconductor layer, the active light emitting layer, 3and the p-side semiconductor layer (fig. 5d).  
Regarding claim 13, Bono does not teach in fig. 5 to form a reflective layer. 
Bono teaches in fig. 3 to form a 2reflective layer (on layer 47, fig. 3, paragraph [0103]) on each mesa shape of the plurality of mesa shapes, for the known benefit of increasing light extraction.
Bono does not teach the reflective layer has a 3reflectivity that is greater than 80%.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise forming a 2reflective layer on each mesa shape of the plurality of mesa shapes, and the reflective layer has a 3reflectivity that is greater than 80%, for the known benefit of increasing light extraction.
  Regarding claim 14, Bono teaches the method of claim 1, wherein at least one mesa shape of the plurality of mesa 2shapes has at least one of a parabolic, conical, or vertical shape (fig. 5h).  

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (PG Pub 2017/0148777 A1) and Lin (PG Pub 2019/0214257 A1) as applied to claim 1 above, and further in view of Bour et al (PG Pub 2016/0197232 A1).
Regarding claim 15, the previous combination remains as applied in claim 1.
The previous combination does not teach the p-side processing comprises performing ion implantation within the semiconductor layer stack.
In the same field of endeavor, Bour teaches the performing ion implantation (implanting H, or He, protons to form layer 602, fig. 6A, paragraph [0089]) within the semiconductor layer stack (above 102), for the benefit of suppressing sidewall recombination (paragraph [0088]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing ion implantation within the semiconductor layer stack, for the benefit of suppressing sidewall recombination.
86 Regarding claim 6, the previous combination remains as applied in claim 1.
The previous combination does not teach the p-side processing comprises performing quantum well intermixing within the semiconductor layer stack.  
Bour teaches performing quantum well intermixing (implanting dopants into region 602, fig. 6A, to change n-type layers 110 and 112 to p type, paragraph [0089]) 
  Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing quantum well intermixing within the semiconductor layer stack, for the benefit of suppressing sidewall recombination.
Regarding claim 17, Bour teaches performing the quantum well intermixing 2comprises implanting ions in an outer region (602 formed by implantation of H or He protons, fig. 6A) of the semiconductor layer stack and subsequently 3annealing (heating, paragraph [0088]) the outer region of the semiconductor layer stack.  
Bour does not teach the heating is to intermix the ions with atoms 4within the outer region of the semiconductor layer stack.
It would have been obvious to heat the device to intermix the ions with atoms 4within the outer region of the semiconductor layer stack, for the known benefit of repairing damage caused by ion implantation and to make the ions settle into their lattice sites.
Regarding claim 18, Bour teaches the outer region of the semiconductor layer stack 2extends from an outer surface of the semiconductor layer stack to a central region of the 3semiconductor layer stack that is shaded by a mask (605, fig. 6A) during the implanting of the ions.  
Regarding claim 19, Bour teaches performing the quantum well intermixing reduces 2carrier loss by confining (with a potential barrier created by 602, paragraph 
Regarding claim 110, the previous combination remains as applied in claim 1.
The previous combination does not teach the p-side processing comprises performing 2atomic layer deposition (ALD) of the semiconductor layer stack.  
Bour teaches performing 2atomic layer deposition (ALD) (to deposit 170, fig. 17, paragraph [0116]) of the semiconductor layer stack, to mitigate non-radiative recombination (paragraph [0049]).  
 Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing 2atomic layer deposition (ALD) of the semiconductor layer stack for the benefit of mitigating non-radiative recombination.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (PG Pub 2017/0148777 A1) and Lin (PG Pub 2019/0214257 A1) as applied to claim 1 above, and further in view of D’Evelyn et al (US Patent 9.650.723 B1) and Ishizaki (PG Pub 2004/0235212 A1).
Regarding claim 111, the previous combination remains as applied in claim 1.
The previous combination does not teach the p-side processing comprises performing 2molecular beam epitaxy (MBE) overgrowth of the semiconductor layer stack.  
In the same field of endeavor, D’Evelyn teaches performing MBE overgrowth can reduce threading dislocations (column 39, lines 26-30).
Furthermore, Ishizaki teaches MBE improves crystallinity (paragraph [0041]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing 2molecular beam epitaxy (MBE) overgrowth of the semiconductor layer stack, for the benefit of reducing threading dislocation.
And, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing 2molecular beam epitaxy (MBE) overgrowth of the semiconductor layer stack, for the benefit of improving crystallinity.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (PG Pub 2017/0148777 A1) and Lin (PG Pub 2019/0214257 A1) as applied to claim 1 above, and further in view of Kang et al (PG Pub 2011/0096134 A1).
Regarding claim 112, the previous combination remains as applied in claim 1.
Bono further teaches the method of claim 1, further comprising removing a substrate (60, fig. 5g and fig. 5h, paragraph [0107]) from the 2semiconductor layer stack.
The previous combination does not teach subsequently forming optics.
In the same field of endeavor, Kang teaches forming optics (180, fig. 1) corresponding to a plurality of light emitting devices (130), for the benefit of focusing light (paragraph [0086]).
Bono in view of Kang teaches the skilled in the art to extract light from transparent layer 30 (fig. 5h of Bono) for the benefit of extracting light without blocking 
Thus, Bono in view Kang, it would have been obvious to the skilled in the art before the effective filing date of the invention to subsequently form optics corresponding to the plurality of 3mesa shapes from a direction adjacent to a surface of the n-side semiconductor layer that is 4opposite to the active light emitting layer after bonding the first component to the second 5component, for the benefit of focusing extracted light through a transparent layer without blocking the light.  

Claims 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (PG Pub 2017/0148777 A1), Lin (PG Pub 2019/0214257 A1), and Bour et al (PG Pub 2016/0197232 A1).
Regarding claim 113, Bono and Lin teaches (see claim 1) a method comprising:  2performing first processing to form a plurality of mesa shapes in a semiconductor layer 3stack of a first component, wherein the semiconductor layer stack includes an n-side 4semiconductor layer, an active light emitting layer, and a p-side semiconductor layer, each mesa 5shape of the plurality of mesa shapes is at least one of parabolic, conical, or vertical, and the first 87processing is performed from a direction adjacent to a surface of the p-side semiconductor layer that is opposite to the active light emitting layer;  8performing second processing to reduce surface recombination losses at a mesa facet of 9the plurality of mesa shapes; 12aligning the first component with a second component by aligning first contacts of the 13first component with second contacts of the second component; and  14bonding the first component to the second 
Bour teaches the second processing comprises at least one of atomic 10layer deposition (ALD), molecular beam epitaxy (MBE) overgrowth, ion implantation, or  11quantum well intermixing of the semiconductor layer stack (see claim 5).
Regarding claim 114, Bono teaches (see claim 3) the method of claim 13, further comprising forming a reflector on each mesa 2shape of the plurality of mesa shapes.  
Regarding claim 115, Bono teaches the method of claim 13, wherein the first component comprises a micro-LED 2having a pixel size between 1 µm and 10 µm (500 nm to a few millimeter depending on use, paragraph [0063]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the micro-LED 2to have a pixel size between 1 µm and 10 µm by optimization according to their use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 117, Bono in view of Bour teaches the method of claim 13, wherein the second processing is performed from the 2direction adjacent to the surface of the p-side semiconductor layer that is opposite to the active light emitting layer.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (PG Pub 2017/0148777 A1), Lin (PG Pub 2019/0214257 A1), and Bour et al (PG Pub  as applied to claim 13 above, and further in view of Pan (PG Pub 2018/0114800 A1).
Regarding claim 116, the previous combination remains as applied in claim 13.
Bono further teaches the method of claim 13, wherein the semiconductor layer stack comprises a III-V 2semiconductor material (GaN, paragraph [0006]).
Bono teaches the second component to be a control circuit (20, fig. 5g).
Bono does not teach the second component comprises a passive or an active matrix 3integrated circuit within a Si layer.  
In the same field of endeavor, Pan teaches a second component comprises a passive or an active matrix 3(active matrix display, paragraph [0067]) integrated circuit within a Si layer (silicon substrate, paragraph [0068]), for the benefit of enabling use of standard equipment and thus reduces cost (paragraph [0068]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second component to comprise a passive or an active matrix 3integrated circuit within a Si layer for the benefit of enabling use of standard equipment and thus reduces cost.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899